DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 20 discloses “the stop ring is prevented from egressing longitudinally out from the pinion housing only by a press fit engagement between the stop ring and the inner circumferential surface of the housing aperture during use of the steering gear” which is not understood because the originally filed specification does not appear to support the negative limitation.  While there is no structure in the drawings that prevents the stop ring from moving longitudinally that does not appear to be sufficient enough to support the limitation(s) in claim 20.  An element could be placed to the left of the stop ring (element 36) in Figure 2 without destroying the stop ring or the claimed elements in claim 14.  The Applicant is advised to remove the claim.  Furthermore, per MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure.  A lack of a feature in a drawing is not enough to warrant the inclusion of a negative limitation in the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, lines 2-4, recites “a press fit engagement between the stop ring and the inner circumferential surface of the housing aperture” which is indefinite because it is unclear how the press fit from claim 20 is different from the press fit from claim 14, lines 11-12.  How are there two separate press fits between the stop ring and the inner circumferential surface of the housing aperture?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taoka et al. (US 9,651,134 B2).
Regarding claim 14, Taoka et al. discloses a steering gear of a vehicle steering system, the steering gear comprising:
a pinion housing (9);
a rack (8) supported in the pinion housing and projecting from the pinion housing through at least one housing aperture (the hole through 9 that 8 extends through);
a pinion (7) supported in the pinion housing and meshing with the rack inside the pinion housing; and
a stop ring (60, 61) in the housing aperture for limiting a rack longitudinal movement and/or a tilting of the rack, the stop ring comprising a ring body (60) and a fixing bead (61), the fixing bead extending fully or partially circumferentially on an outer circumferential surface (60A) of the ring body, the stop ring being held in the pinion housing only by a press fit (61 is compressed thus a press fit is constituted) engagement between the stop ring and an inner circumferential surface (42C) of the housing aperture during use of the steering gear, the fixing bead being retained in a deformed condition by the inner circumferential surface of the housing aperture when the stop ring is press fit in the pinion housing.
Regarding claim 17, Taoka et al. discloses that the inner circumferential surface of the housing aperture is free from grooves for receiving the fixing bead (see Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 12, 13, 15, and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Taoka et al. (US 9,651,134 B2) in view of Obata (JP 2005-41251 A; see provided machine translation).
Regarding claim 2, Taoka et al. discloses that at least a portion of an inner circumferential surface (60B) of the stop ring comprises is a first stop face for limiting the tilting of the rack.
Regarding claim 3, Taoka et al. discloses that at least a portion of a lateral face (the left side of 60 in Figure 3) of the stop ring remote from the pinion comprises is a second stop face for limiting t Regarding claim 8, Taoka et al. discloses that the pinion housing comprises a seating surface (the vertical surface that the right side of 60 directly contacts), on which a lateral face (the face of the stop ring that is in direct contact with the seating surface) of the stop ring facing the pinion bears, wherein the seating surface is an integral part of a seating shoulder of the pinion housing (see Figure 3).
Regarding claim 8, Taoka et al. discloses that the pinion housing comprises a seating surface (the vertical surface that the right side of 60 directly contacts), on which a lateral face (the face of the stop ring that is in direct contact with the seating surface) of the stop ring facing the pinion bears, wherein the seating surface is an integral part of a seating shoulder of the pinion housing (see Figure 3).
Regarding claim 12, Taoka et al. discloses that an inner circumferential surface (60B) of the stop ring supports the rack and retains the rack engaged to the pinion.
Regarding claim 13, Taoka et al. discloses that teeth (12) of the rack extend into the stop ring (when the rack is moved in the leftward direction in Figure 3 the teeth on the left side of the rack would extend below 60B).he rack longitudinal movement.
Regarding claim 15, Taoka et al. discloses all of the claim limitations, see above, but does not explicitly disclose that the pinion housing is produced by means of a casting process and is unmachined.
Obata teaches a housing that is produced by means of a casting process and is unmachined (see Paragraph 0005 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinion housing of Taoka et al. to be produced by means of a casting process and is unmachined, as taught by Obata, for the purpose of providing a pinion housing that is easier to produce because it does not require machining which adds to the cost and production time of the pinion housing.
Furthermore, one of ordinary skill in the art would recognize that the pinion housing may be made by any known method of manufacture which achieves the desired operational characteristics.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pinion housing and to make the pinion housing produced by means of a casting process and to be unmachined, the pinion housing may be made by any known manufacturing method which is suitable to the desired operational characteristics of the part being made. Further, the patentability of the device does not depend on its method of manufacture.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.
Regarding claim 16, Taoka et al. in view of Obata discloses that the inner circumferential surface is unmachined (see the rejection of claim 15) and the press fit is established between the unmachined inner circumferential surface and the stop ring (the viewed stop ring is compressed by the inner circumferential surface thus meeting the claim limitation).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taoka et al. (US 9,651,134 B2) in view of Obata (JP 2005-41251 A; see provided machine translation) as applied to claims 3 or 8 above, and further in view of Span et al. (WO 2015/124466 A1; see previously provided machine translation).
Regarding claim 4, Taoka et al. in view of Obata discloses all of the claim limitations, see above, but does not disclose that the stop ring is produced from a plastic material.
Span et al. teaches a stop ring (36) that is produced from a plastic material (see Line 3 of Page 4 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stop ring of Taoka et al. in view of Obata to be produced from a plastic material, as taught by Span et al., for the purpose of providing a material that can compress while having a frictional coefficient that does not induce wear on the rack.
Regarding claim 9, Taoka et al. in view of Obata discloses all of the claim limitations, see above, but does not disclose that the stop ring comprises at least one cavity, which is positioned between the outer circumferential surface and the inner circumferential surface of the stop ring, wherein a depth direction of the cavity runs parallel to a central axis of the stop ring.
Span et al. teaches a stop ring (36) that comprises at least one cavity (48), which is positioned between an outer circumferential surface (40) and an inner circumferential surface (the surface of the central opening through 36) of the stop ring, wherein a depth direction of the cavity runs parallel to a central axis (X) of the stop ring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stop ring of Taoka et al. in view of Obata to have at least one cavity positioned between the outer circumferential surface and the inner circumferential surface of the stop ring and to have a depth direction of the cavity runs parallel to a central axis of the stop ring, as taught by Span et al., for the purpose of reducing the weight of the stop ring via the reduction in material created by the formation of the at least one cavity.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taoka et al. (US 9,651,134 B2) in view of Span et al. (WO 2015/124466 A1; see previously provided machine translation).
Regarding claim 18, Taoka et al. discloses all of the claim limitations, see above, but does not disclose that the stop ring is produced from a plastic material.
Span et al. teaches a stop ring (36) that is produced from a plastic material (see Line 3 of Page 4 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stop ring of Taoka et al. to be produced from a plastic material, as taught by Span et al., for the purpose of providing a material that can compress while having a frictional coefficient that does not induce wear on the rack.
Regarding claim 19, Taoka et al. discloses all of the claim limitations, see above, but does not disclose that the stop ring comprises at least one cavity, which is positioned between the outer circumferential surface and the inner circumferential surface of the stop ring, wherein a depth direction of the cavity runs parallel to a central axis of the stop ring.
Span et al. teaches a stop ring (36) that comprises at least one cavity (48), which is positioned between an outer circumferential surface (40) and an inner circumferential surface (the surface of the central opening through 36) of the stop ring, wherein a depth direction of the cavity runs parallel to a central axis (X) of the stop ring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stop ring of Taoka et al. to have at least one cavity positioned between the outer circumferential surface and the inner circumferential surface of the stop ring and to have a depth direction of the cavity runs parallel to a central axis of the stop ring, as taught by Span et al., for the purpose of reducing the weight of the stop ring via the reduction in material created by the formation of the at least one cavity.
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 2 of the Remarks that “Taoka makes no mention of the rack bush 10 being press fitted to the third inner circumferential surface 42C” and “While there is surface contact between the bush main body 60 and the third inner circumferential surface 42C, Taoka makes no mention of this surface contact amounting to a press fit engagement between the rack bush 10 and the third inner circumferential surface 42C. In fact, because Taoka clearly states that the plug 70 is press fitted in the housing 9, Taoka would have clearly mentioned the press fit engagement between the rack bush 10 and the third inner circumferential surface 42C if such a press fit engagement existed.”
The stop ring is viewed as elements 60 and 61.  Column 7 / Lines 58-60 discloses “The elastic rings 61 are compressed by the third inner circumferential surface 42C to be deformed” which leads one to believe that a press fit engagement is formed between element 61 and the inner circumferential surface [element 42C].  The face that a plug (element 70) is provided to hold the bush (element 10) in place, per Column 8 / Lines 3-7), has no bearing on the interaction between the viewed stop ring and the inner circumferential surface of the housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656